DETAILED ACTION
1.	Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 7/30/2010. It is noted, however, that applicant has not filed a certified copy of the JP2010-172894 application as required by 37 CFR 1.55.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 15/655315 or 13/179626 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Specification
4.	The disclosure is objected to because of the following informalities: The title of the invention is not indicative of the invention to which the claims are directed.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter of claim 3 appears to contradict that which is disclosed in the specification and recites subject matter that is not described in the specification. Claim 3 recites “…the second display control operation is faster… when a distance between the second position and the first position is longer than a distance between the third position and the first position”.  As provided in claims 1 and 2, the second display control operation is performed with respect to the first and third positions. The specification discloses that speed is greater as the length increases, see at least Fig. 10c and Pg. 32.  However, the subject matter of claim 3 appears to indicate the opposite, a shorter distance results in a faster speed. 
Claim 11 recites similar subject matter as claim 3 and is further rejected for similar reasons as claim 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-3, 5-11, and 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2009/0237371 A1) and further in view of Chang et al. (US 2010/0315358 A1) and Choi (US 2010/0299638 A1).

In regard to claim 1, Kim discloses an information processing method of an information processing device, the information processing device including a processor configured to control a display, the information processing method comprising (Fig. 1):
 detecting, by the processor, a first input of a user to a first position on the display (Paragraph 0126 lines 1-3 and Paragraph 0131 lines 1-2: first point touched on screen); 
performing, by the processor, a first display control operation based on the first position of the display and a second position of the display, in response to detecting a second input of the user from the first position on the display to the second position on the display (Paragraph 0126 lines 7-9, Paragraph 0127, Paragraph 0132, Paragraph 0135, and Paragraph 0137: drag (e.g. second input) from first point to another point (e.g. second point) to cause scrolling function corresponding to direction from first point to the another point. The another point can be located above the first point which causes up scrolling); 
and performing, by the processor, a second display control operation, based on the first position on the display and a third position on the display, in response to detecting a third input of the user from the first position of the display to the third position of the display (Paragraph 0126 lines 7-9, Paragraph 0127, Paragraph 0132, Paragraph 0135, and Paragraph 0137: drag (e.g. third input) from first point to another point (e.g. third point) to cause scrolling function corresponding to direction from first point to the another point. The another point can be located below the first point which causes down scrolling).
While Kim teaches detecting, by the processor, a first input of a user to a first position on the display, detecting a second input of the user from the first position on the display to the second position on the display, and detecting a third input of the user from the first position of the display to the third position of the display, they fail to explicitly show the displaying, by the processor, a first visual element at the first position of the display; displaying, by the processor, on the display, a second visual element from the first position of the display to a second position of the display; and displaying, by the processor, on the display, a third visual element from the first position on the display to a third position on the display, as recited in the claims.  Chang teaches first, second, and third inputs similar to that of Kim.  In addition, Chang further teaches  
displaying a trace including an element at a first touch position and an element at another touch position in response to a touch and drag input from the first touch position to the another touch position (Fig. 6 and Paragraph 0077 lines 7-9). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Chang before him at the time the invention was made, to modify the detecting, by the processor, a first input of a user to a first position on the display, detecting a second input of the user from the first position on the display to the second position on the display, and detecting a third input of the user from the first position of the display to the third position of the display taught by Kim to include the displaying a trace including an element at a first touch position and an element at another touch position in response to a touch and drag input from the first touch position to the another touch position of Chang, in order to obtain displaying, by the processor, a first visual element at the first position of the display; displaying, by the processor, on the display, a second visual element from the first position of the display to a second position of the display, in response to detecting a second input of the user from the first position on the display to the second position on the display; and displaying, by the processor, on the display, a third visual element from the first position on the display to a third position on the display, in response to detecting a third input of the user from the first position of the display to the third position of the display.  It would have been advantageous for one to utilize such a combination as allowing a user to visualize their provided input thereby increasing a user’s awareness as to what inputs have been provided and registered by the device. 
While Kim and Chang teaches a second visual element from the first position of the display to a second position of the display and a third visual element from the first position on the display to a third position on the display, they fail to show the wherein the second visual element includes a first shape that simultaneously encloses the first position and the second position, and wherein the third visual element includes a second shape that simultaneously encloses the first position and the third position, as recited in the claims.  Choi teaches displaying a trace similar to that of Chang.  In addition, Choi further teaches 
displaying a trace of a user input in the form of an arrow which encloses both first and second positions of the user input (Fig. 5C and Paragraphs 0105-0106: “…a trace from a position (position ‘A’) inputted by the second touch to an end position (position ‘B’) created by a drag of the second touch…” and “…a trace created by the drag (for example, an arrow head on the end portion of the moving direction of the trace…”).     
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Chang, and Choi before him at the time the invention was made, to modify the second visual element from the first position of the display to a second position of the display and the third visual element from the first position on the display to a third position on the display taught by Kim and Choi to include the displaying a trace of a user input in the form of an arrow which encloses both first and second positions of the user input of Choi, in order to obtain wherein the second visual element includes a first shape that simultaneously encloses the first position and the second position, and wherein the third visual element includes a second shape that simultaneously encloses the first position and the third position.  One would have been motivated to make such a combination as a simple substitution. Substituting the trace display of Chang with the trace display of Choi would predictably result in displaying a visual element in response to user input from a first position to a second or third position. Further, the trace of Choi allows additional information and functionality to be provided through the displayed trace, see at least Pars. 0105-0106 and therefore one would be motivated to use the trace representation of Choi in order to increase the functionality of the provided input. Further, the shape of the visual element, in some aspects, is merely a design choice, and one skilled in the art would recognize that the shape of an arrow, as provided by Choi, is one of many design choices applicable for displaying a trace of user input on a display.  

In regard to claim 2, Kim discloses displaying, by the processor, content on the display, wherein, the first display control operation incudes scrolling the content in a direction from the second position to the first position or in a direction the first position to the second position, and the second display control operation includes scrolling the content in a direction from the third position to the first position or in a direction from the first position to the third position (Figs. 6-9, Paragraph 0126 lines 7-9, Paragraph 0127, Paragraph 0132, Paragraph 0135, and Paragraph 0137: drag (e.g. second/third input) from first point to another point (e.g. second/third point) to cause scrolling displayed content corresponding to direction from first point to the another point).

In regard to claim 3, Kim discloses wherein a speed of the scrolling of the content included in the second display control operation is faster than a speed of the scrolling of the content included in the first display control operation, when a distance between the second position and the first position is longer than a distance between the third potion and the first position (Paragraph 0128 lines 1-4 and Paragraph 0135 lines 8-11: scroll speed is dependent on length of drag). 

In regard to claim 5, Choi further discloses wherein a width of the shape at the first position differs from a width of the shape at the second position (Fig. 5C: the width at position A is greater than the width at position B). Accordingly, the combination of Kim, Chang, and Choi further discloses wherein a width of the first shape of the second visual element at the first position differs from a width of the first shape of the second visual element at the second position. 

In regard to claim 6, the combination of Kim, Chang, and Choi further discloses detecting, by the processor, a fourth input of the user with respect to the first position on the display; and displaying, by the processor, at least two indicators on the display based on detecting the fourth input (All cited portions and explanation of Kim, Chang, and Choi from the rejection of claim 1 are incorporated herein. As previously provided in claim 1, a third input is detected from the first position.  Further, as the combination teaches displaying an element at a first touch position and an element at the another touch position, the combination teaches the two indicators (e.g. element of first touch position and element of another touch position).

In regard to claim 7, Kim discloses wherein the first input includes a touch operation by the user with respect to the display (Paragraph 0126 lines 1-3 and Paragraph 0131 lines 1-2: first point touched on screen).

In regard to claim 8, Kim discloses wherein the second input includes a drag operation by the user with respect to the display after the touch operation (Paragraph 0137: drag from first point to another point).

In regard to claims 9-11 and 13-16, medium claims 9-11 and 13-16 correspond generally to method claims 1-3 and 5-8, respectively, and recite similar features in medium form, and therefore are rejected under the same rationale.

In regard to claim 17, device claim 17 corresponds generally to method claim 1 and recites similar features in device form and therefore is rejected under the same rationale.

7.	Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2009/0237371 A1), Chang et al. (US 2010/0315358 A1), Choi (US 2010/0299638 A1), and further in view of Ullmann et al. (US 6677965 B1).

In regard to claim 4, while Kim, Chang, and Choi teaches displaying the first, second, and third visual elements and the first, second, and third inputs, they fail to explicitly show the deleting, by the processor, the first visual element from the display, in response to not detecting the first input; deleting, by the processor, the second visual element from the display, in response to not detecting the second input; or deleting, by the processor, the third visual element from the display, in response to not detecting the third input, as recited in the claims.  Ullmann teaches visual elements similar to that of Kim, Chang, and Choi.  In addition, Ullmann further teaches  
removing a visual element corresponding to a touch and drag operation once the inputs of the touch and drag operation are released (Column 5 lines 62-65). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Chang, Choi, and Ullmann before him at the time the invention was made, to modify the displaying the first, second, and third visual elements and the first, second, and third inputs taught by Kim, Chang, and Choi to include the removing a visual element corresponding to a touch and drag operation once the inputs of the touch and drag operation are released of Ullmann, in order to obtain deleting, by the processor, the first visual element from the display, in response to not detecting the first input; deleting, by the processor, the second visual element from the display, in response to not detecting the second input; or deleting, by the processor, the third visual element from the display, in response to not detecting the third input.  It would have been advantageous for one to utilize such a combination as avoiding cluttering the display when an input operation has ended and further preparing for the next input operation. 

In regard to claim 12, medium claim 12 corresponds generally to method claim 4 and recites similar features in medium form and therefore is rejected under the same rationale.

Response to Arguments
8.	The amendments to the abstract overcome the objection to the abstract.  Accordingly, the objection to the abstract is withdrawn. However, the specification remains objected to with respect to the Title, which was not addressed in the current reply, see item 6 from the office action dated 12/7/2021. 
 
9.	The amendments to the claims overcome the objections of claims 2 and 10. Accordingly, the objections to claims 2 and 10 are withdrawn in view of the claim amendments. 

10.	Applicants arguments with respect to the 35 U.S.C. 112 first paragraph rejections are persuasive in part. 
The arguments regarding the subject matter in each of the independent claims 1, 9, and 17 is found persuasive.  Further, the amendments to claim 5 overcome the 35 U.S.C. 112 first paragraph rejection of that claim. However, the subject matter of claims 3 and 11 has not been amended and no arguments/explanation of how those claims are supported has been provided. Accordingly, the 35 U.S.C. 112 first paragraph rejection of claims 3 and 11 are maintained for the specific reasons presented in the office action dated 12/7/2021.   

11.	The arguments with respect to the prior art rejections of the pending claims have been fully considered but are moot in view of the claim amendments and new grounds of rejection. 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173